DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species of leuco polymer as follows:
leuco monomer is:
one such that NR4H of the leuco moiety is converted to –NR4-C(O)CH=CH2 or –NR4-C(O)-C(Me)=CH2;
does not carry at least one sulphonate group; and 
the leuco moiety is derived by removal of one or more hydrogen atoms from:

    PNG
    media_image1.png
    190
    202
    media_image1.png
    Greyscale

alkene co-monomer is:

    PNG
    media_image2.png
    84
    66
    media_image2.png
    Greyscale

in the reply filed on 05/23/2022 is acknowledged.
Scope of the Elected Invention
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.

	The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1–10 and 13–25, drawn to a leuco polymer, wherein the species of:
leuco monomer is:
one such that NR4H of the leuco moiety is converted to –NR4H-C(O)CH=CH2 or –NR4-C(O)-C(Me)=CH2;
does not carry at least one sulphonate group; and 
the leuco moiety is derived by removal of one or more hydrogen atoms from:

    PNG
    media_image1.png
    190
    202
    media_image1.png
    Greyscale

alkene co-monomer is:

    PNG
    media_image2.png
    84
    66
    media_image2.png
    Greyscale
.
Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/22/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	Foreign Patent Document Cite No. 7 has been stricken because applicant filed an English abstract, but not a copy of the original foreign patent document.	37 C.F.R. § 1.98(a)(2) requires a legible copy of the following:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
claim 15 at: 
lines 60-61 defines R40 and R41 in a manner that is inconsistent with page 19 of the specification,
lines 65 specifies –OR1 and –NR1R2 as members of the Markush group defining R42 and R43 in a manner that is inconsistent with page 19 of the specification;
claim 25 specifies that “the leuco polymer further comprises a covalently bound chromophore moiety,” but there is no support in the original specification for the same.

Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:  
Claim 1 at lines 5 and 7 recite “750nm.” This should be corrected to --- 750 nm ---.
Claim 14 at line 2 specifies “groups selected from charged and uncharged organic,” which should
be corrected to --- groups selected from charged and uncharged organic groups --- .
Claim 15 at line 3 recites “(V)…” where the ellipsis should be replaced by a colon mark (“:”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–5, 10, 13, 19, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the word “obtainable” at line 2 which should be replaced with “obtained.” It is not understood how one can claim something (a composition, coating, etc) which does not yet exist but which is obtainable through some future step or means.
	Claims 2-4, 13, and 25 are indefinite by reason of their dependency from indefinite claim 1.
	Claim 4 recites the limitation "the organic bridging group" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Claims 5 and 10 are indefinite by reason of their dependency from indefinite claim 4.
	Claim 19 at line 1 recites “wherein the fused ring is six or more members.” It appears that this should be corrected to: --- wherein the fused ring has six or more members ---.
	Claim 20 is indefinite by reason of its dependency upon indefinite claim 19.
	Claim 25 at lines 1-2 specifies that “the leuco polymer further comprises a covalently bound chromophore moiety.” The chromophore moiety species recited in lines 3-4 are identical to the leuco moiety species recited in claim 2. Since the original written description does not have support for the chromophore moiety, it is not possible to reasonably ascertain whether or not this “chromophore moiety” is the same or different from the leuco moiety.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 1-4, 8-10, 13, 15-17, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., “Fluorescence ‘Turn-On’ Patterning With Polymers Having Pendant Triphenylmethane Groups as Fluorophore Precursors,” Macromol, Rapid Commun., Vol. 32, pp. 870-875 (2011).
	With respect to claim 1, Kim at Scheme 4 on page 873 discloses a “Polymer-2” having a weight average molecular weight of 37000 g/mol prepared as follows:

    PNG
    media_image3.png
    382
    545
    media_image3.png
    Greyscale

Page 873 explains that the ratio of triphenylmethane to MMA monomers in Polymer-2 is 1:9.4. Note that
present claim 1 is a product-by-process claim for which patentability is determined by the product (the
polymer) rather than the process for its preparation.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, the examples of the present specification at pages 40-43 prepares an
identical leuco polymer:

    PNG
    media_image4.png
    324
    475
    media_image4.png
    Greyscale

to Polymer-2 of Kim, in an identical manner as Scheme 4 of Kim, including all reaction conditions and monomer amounts as well as the molecular weight of the resulting polymer. The present specification at page 14 specifies that the polymer is prepared by copolymerizing the dye monomer (e.g., leuco monomer) with the alkene co-monomer such that the content of leuco monomers in the resulting polymer is 0.1 to 30 mole percent. One of ordinary skill in the art would have reasonably understood that the presently claimed “maximum molar extinction coefficient” values are a function of concentration of each of the leuco monomer and of the alkene co-monomer.
	Accordingly, Kim anticipates present claim 1 and the claims depending therefrom because it teaches an identical polymer, prepared an identical manner, and possessing a molecular weight within the presently claimed range.
	Alternatively, while Kim does not directly specify the maximum molar extinction coefficient of the leuco monomer and alkene co-monomer of its leuco polymer, since each of the claimed components is present and rendered obvious by the teachings of Kim, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected prepare a polymer as presently claimed where the underlying monomers possess molar extinction coefficient values as presently claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, as discussed above, Kim discloses a leuco polymer wherein the leuco moiety is a triarylmethane leuco moiety.
	With respect to claim 3, Kim at Scheme 4 discloses a monomer 10 where Y is an organic bridging group and R1 is an unsubstituted alkyl.
	With respect to claim 4, Kim at Scheme 4 discloses a monomer 10 where the bridging group is –CO2-.
	With respect to claims 8 and 9, Kim at Scheme 4 discloses a monomer 10 where R1 is methyl.
	With respect to claim 10, Kim at Scheme 4 discloses a monomer 10 wherein one –OH of the leuco moiety is converted to –O-C(O)-C(Me)=CH2.
	With respect to claim 13, Kim at Scheme 4 employs a monomer 7:

    PNG
    media_image5.png
    58
    62
    media_image5.png
    Greyscale

to yield a triphenylmethane-derived methacrylate copolymer.
	With respect to claims 15-17, Kim at Scheme 42 discloses a “Polymer-2” where the leuco moiety (structure 9) is derived from a structure of presently claimed Formula (I) in claim 15.
	With respect to claims 22 and 23, Kim at Scheme 4 discloses a “Polymer-2” where the leuco moiety (structure 9) is derived from a structure of presently claimed Formula (I) in claim 15, where all four Ro and Rm groups on all three rings are hydrogen.
	With respect to claim 24, Kim at Scheme 4 discloses a “Polymer-2” where the leuco moiety (structure 9) is derived from a structure of presently claimed Formula (I) in claim 15, where all three Rp groups on all three rings are – NR1R2.

Claim Rejections - 35 USC § 103
Claims 1-10, 13, 15-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (US 3232691 A).
	With respect to claim 1, Wilhelm at Wilhelm at Example 12 discloses polymer prepared by polymerizing 210 parts of butyl acrylate with 5.25 parts of a leuco monomer (“triphenylmethane dye”) of the formula:

    PNG
    media_image6.png
    145
    334
    media_image6.png
    Greyscale

The molecular weight of the leuco monomer is 328 g/mol, thus a polymer having at least two units of the
leuco monomer would have a molecular weight of at least 656 g/mol. Note that present claim 1 is a
product-by-process claim for which patentability is determined by the product (the polymer) rather than
the process for its preparation.
	Wilhelm differs from the present claim because it is silent as to the maximum molar extinction coefficient values for the leuco monomer and the alkene co-monomer as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, the present specification at page 14 specifies that the polymer is prepared by
copolymerizing the dye monomer (e.g., leuco monomer) with the alkene co-monomer such that the
content of leuco monomers in the resulting polymer is 0.1 to 30 mole percent. One of ordinary skill in the
art would have reasonably understood that the presently claimed “maximum molar extinction coefficient” values are a function of concentration of each of the leuco monomer and of the alkene co-monomer. Likewise, Wilhelm prepared the polymer of Example 12 where the leuco monomer is about 1.5 mol percent of the resulting polymer.
	While Wilhelm does not directly specify the maximum molar extinction coefficient of the leuco monomer and alkene co-monomer of its leuco polymer, since each of the claimed components is present and rendered obvious by the teachings of Wilhelm, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected prepare a polymer as presently claimed where the underlying monomers possess molar extinction coefficient values as presently claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, Wilhelm at Example 12 discloses a leuco monomer where the leuco moiety is a triarylmethane leuco moiety.
	With respect to claim 3, Wilhelm at Example 12 discloses a leuco monomer of the formula:

    PNG
    media_image6.png
    145
    334
    media_image6.png
    Greyscale
.
	With respect to claims 4 and 5, Wilhelm at Example 12 discloses a leuco monomer where the bridging group is –CON(R4)-.
	With respect to claim 6, Wilhelm at Example 12 discloses a leuco monomer where the R4 of the bridging groups is H.
	With respect to claim 7, Wilhelm at Example 12 discloses a leuco monomer where the bridinge group is directed to a carbon atom on the aromatic ring of the leuco moiety.
	With respect to claims 8 and 9, Wilhelm at Example 12 discloses a leuco monomer where R1 is H.
	With respect to claim 10, Wilhelm at Example 12 discloses a polymer where the –NR4H of the leuco moiety is convert to –NR4-C(O)-CH=CH2.
	With respect to claim 13, Wilhelm at Example 12 specifies butyl acrylate as the majority co-monomer.
	With respect to claims 15-17, Wilhelm at Example 12 discloses a polymer where the leuco moiety is derived by removal of a hydrogen from the structure of presently claimed formula (I).
	With respect to claim 24, Wilhelm at Example 12 discloses a polymer where the leuco moiety is derived from a structure of presently claimed Formula (I) in claim 15, where all three Rp groups on all three rings are – NR1R2.

Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Kim discloses a leuco polymer where the leuco moiety corresponds to present Formula (I), but does not specify that two Ro groups on different A, B, and C rings combine to form a fused ring of five or more members as in present claim 18; or wherein an Ro and Rm on the same ring or an Rm and Rp on the same ring combine to form a fused aliphatic ring or fused aromatic ring as in present claim 21.
	Wilhelm discloses a leuco polymer where the leuco moiety corresponds to present Formula (I), but does not specify that two Ro groups on different A, B, and C rings combine to form a fused ring of five or more members as in present claim 18; or wherein an Ro and Rm on the same ring or an Rm and Rp on the same ring combine to form a fused aliphatic ring or fused aromatic ring as in present claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763